Citation Nr: 1215838	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  05-03 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent from September 30, 2004, to December 27, 2008, and in excess of 30 percent from December 28, 2008, to April 29, 2009, for posttraumatic stress disorder, to include entitlement to a total rating for compensation based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, that granted the claim for service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating effective March 26, 2004.  The Veteran appealed for a higher rating.  

In August 2007 and March 2009, the Board remanded the appeal for further evidentiary development.  

In an August 2009 decision, the Board denied entitlement to an evaluation in excess of 30 percent throughout the appeal.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 order, the Court granted a joint motion for remand, remanding the appeal to the Board for consideration of staged ratings from September 2004 through April 2009.  The parties agreed that the Veteran was not entitled to a rating in excess of 30 percent prior to September 30, 2004, and from April 30, 2009.  

In a February 2011 decision, the Board granted a 50 percent rating for PTSD from September 30, 2004, to December 27, 2008, but denied a rating in excess of 30 percent from December 28, 2008, to April 29, 2009.  The Veteran again appealed the Board decision to the Court.  In an October 2011 order, the Court granted a joint motion for remand, remanding the appeal to the Board for it to provide adequate reasons and bases for its finding that the Veteran was not entitled to a rating in excess of 50 percent from September 30, 2004, to December 27, 2008, and to allow the RO to review in the first instance evidence submitted by the Veteran prior to the promulgation of the Board decision.  The parties agreed that the portion of the decision granting a 50 percent rating from September 30, 2004, to December 27, 2008, should not be disturbed.  

With regard to the issue of entitlement to a total disability rating based on individual unemployability (TDIU) that is listed on the title page, the Board acknowledges that the Agency of Original Jurisdiction (AOJ) has not developed or adjudicated this issue.  However, the Court has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In several letters, a private psychologist has stated the Veteran was unemployable due to his PTSD symptoms.  Thus, the Board has included a TDIU as being part of the Veteran's claim for increase.

Lastly, in March 2009, the Veteran testified during a videoconference hearing before an Acting Veterans Law Judge.  During the appeal, the Acting Veterans Law Judge who held the hearing retired.  In January 2012, the Board issued a letter to the Veteran informing him of this circumstance and that he had a right to a new hearing before the Veterans Law Judge who would decide his case.  In February 2012, the Veteran's representative replied that the Veteran wishes to waive his right to a hearing.  Thus, the Board will proceed with the adjudication of the appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the October 2011 joint motion for remand, the Board finds that remand is required for the RO to consider in the first instance additional evidence submitted by the Veteran.  In this regard, the record reflects that he submitted evidence to the Board in December 2010 and requested that his case be remanded to the RO for review of this newly submitted evidence.

Additionally, the Board finds that VA should associate with the file any additional VA treatment records pertaining to treatment for PTSD since November 16, 2009 (this is the most recent VA treatment record in the claims file).

Finally, the Board finds that a new examination is warranted since the Veteran's private psychologist now claims the Veteran is unemployable, which would imply that the Veteran's disability has possibly worsened.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and request that he complete it in its entirety.

2.  Obtain any treatment records from the VA Medical Center, including the Lake City facility, from November 16, 2009, to the present or upload them to Virtual VA.

3.  After obtaining the VA treatment records and the completed VA Form 21-8940 from the Veteran, the RO shall schedule the Veteran for a VA psychiatric examination in order to ascertain the current level of severity of his PTSD.  The examiner is to be provided with the claims file for review, and the examination report is to contain a notation that the examiner reviewed the claims file.  All necessary special studies or tests, to include psychological testing and evaluation, particularly the Minnesota Multiphasic Personality Inventory (MMPI), should be accomplished.  In other words, the MMPI test should be completed.  Any other testing deemed warranted by the examiner should be completed.  The examiner is also asked to address whether the Veteran is prevented from securing and following substantially gainful employment due to the service-connected PTSD, taking into account his education and work experience but not his age.  The examining physician should provide a complete rationale for all conclusions reached.

4.  Readjudicate the claim for entitlement to an initial disability rating in excess of 50 percent from September 30, 2004, to December 27, 2008, and in excess of 30 percent from December 28, 2008, to April 29, 2009, for PTSD, to include consideration of a TDIU.  This review should include consideration of all additional evidence added to the claims file since the issuance of the July 2009 supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

